Title: From George Washington to Major General Nathanael Greene, 22 April 1779
From: Washington, George
To: Greene, Nathanael



Sir
Head Quarters Middlebrook 22d April 1779.

I received yesterday evening your letter of the 21st.
At this time I could have wished there had been no obstructions in the way of completing our Indian preparations—I would imagine however, that your personal representation to a committee of Congress, on the subject of your letter, will procure an immediate and necessary supply of money; which you think is the only thing wanted on the present occasion.
But Should this application fail, and in order to prevent further delay, I inclose you a letter to Congress, with a blank date, pressing the supply. But I would not have this communicated unless your own application should not operate agreeable to the intention. I am &c.
